Smith, C. J.
(dissenting).
I think the decree of the court below should be affirmed. One of the grounds of the demurrer is that:
“There is a full, complete, and adequate remedy in a court of law for the injury complained of in the bill of complaint.”
Appellant’s complaint is based upon a pure legal demand, and the bill contains no allegations showing the necessity for resort to equity in order to obtain an accounting. Consequently the ground of the demurrer just set forth is, in my judgment, good, and the court below must therefore be held to have correctly sustained the demurrer. It is true that the decree sustaining the demurrer does not set forth the ground thereof upon which it was sustained, but this is not necessary, and so to do is in fact unusual; the rule being that, if any ground of a general demurrer is well taken, the demurrer must be sustained and the bill dismissed, without regard to the merit or lack of merit in any other ground of demurrer which may have been included therein. A decree sustaining a demurrer in which are included several grounds, one good and the others bad, and which fails to disclose the ground upon which the demurrer was sustained, must be affirmed on appeal to this court, for the presumption is that the court acted upon the proper ground of the demurrer. I do not think it can be said that, because the court below granted an appeal to settle the principles of the case, it thereby overruled the demurrer on the jurisdictional ground and sustained it on others not relating to the jurisdiction. If the court below had overruled the demurrer, I would then think that the decree so doing should be reversed and the cause remanded to the circuit court; but since the decree below sustained the demurrer, but, before making final disposition of the bill, granted an appeal to this court to settle the principles of the case, I think the cause should be remanded, with directions to trans*445fer it to the circuit court, unless the jurisdictional defect is cured by amendment, in event it can be so cured.
Conceding, for the sake of the argument, that my associates are correct in holding that, because the ap*peal was granted to settle the principles of the case, it therefore appears that the court below overruled the demurrer in so far as the jurisdictional ground was concerned, and decided it on grounds going to the merits, the cause then comes within the provisions of section 147 of the Constitution, and I am of the opinion that the jurisdictional question should be now decided and the case either be remanded direct to the circuit court or to the court below with direction so to do.
I do not understand that the briefs of counsel concede that the court below did not sustain, the demurrer on the jurisdictional point; but assuming, for the sake of the argument, that they have so conceded, the cause, I think, should be decided on what appears from the record to have been decided in the court below1 and not on statements relative thereto in the briefs of counsel; and from the record it appears that the court sustained a demurrer one of the grounds of which is well taken. I express no opinion on the merits.